ANSTEAD, Judge,
dissenting in part.
I would reverse and remand for a further evidentiary hearing since there is a complete lack of evidence in this record as to the ability of the juvenile or his parents to pay the substantial monthly payments of restitution ordered by the trial court. The only evidence in the record reflects the juvenile is a full-time student without any ability to pay. I believe that some form of restitution is important and necessary in this case, but the manner and amount of payments must have some evidentiary support. See W.R. v. State, 462 So.2d 856 (Fla. 1st DCA 1985).